— Judgment unanimously modified, on the law and facts, and, as modified, affirmed, without costs, in accordance with the following memorandum: Defendant Thruway Authority appeals an award of $482,850, plus interest, for the wrongful death of claimant’s husband in a one-car accident on the New York State Thruway on March 13, 1981.
Upon our review of the record, we find that decedent’s culpable conduct contributed to the occurrence of the accident to the extent of 50% and that the court’s award must be reduced accordingly (see, Koester v State of New York, 90 AD2d 357, 363-364). (Appeal from judgment of the Court of Claims, Lowery, J. — negligence.) Present — Denman, J. P., Green, Pine, Balio and Schnepp, JJ.